


110 HR 3577 IH: To direct the Attorney General to provide grants for

U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3577
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2007
			Ms. Linda T. Sánchez of
			 California (for herself, Mr.
			 Pomeroy, Mr. Holt,
			 Ms. DeLauro,
			 Mrs. McCarthy of New York,
			 Mr. Ellsworth,
			 Mr. Poe, Ms. Bordallo, Mr.
			 Chabot, Mr. Kennedy,
			 Mr. McIntyre, and
			 Mr. Kind) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Attorney General to provide grants for
		  Internet safety education programs.
	
	
		1.Grants for Internet safety
			 education programs
			(a)Grant for
			 I-Safe
				(1)GrantSubject
			 to the availability of the funds authorized to be appropriated under paragraph
			 (2), the Attorney General shall provide a grant to i-Safe, Inc., to carry out
			 Internet safety education programs.
				(2)Authorization of
			 AppropriationsThere is authorized to be appropriated $5,000,000
			 for grants under paragraph (1) for each of the fiscal years 2008 through
			 2012.
				(b)Competitive
			 grant program
				(1)EstablishmentSubject to the availability of the funds
			 authorized to be appropriated under paragraph (2), the Attorney General shall
			 create and administer a competitive grants program for organizations to carry
			 out Internet safety education programs.
				(2)Authorization of
			 AppropriationsThere is authorized to be appropriated $5,000,000
			 for grants under paragraph (1) for each of the fiscal years 2008 through
			 2012.
				2.Internet Safety
			 Education Programs Defined
			(a)In
			 generalThe term Internet safety education programs
			 means programs that serve to educate parents, children, educators, and
			 communities about Internet technology and culture, appropriate online behavior,
			 and recognition and prevention of potential Internet dangers.
			(b)Related
			 Definitions
				(1)Internet
			 dangersThe term Internet dangers includes access
			 through the Internet and other electronic devices to inappropriate material,
			 solicitation by sexual predators, sexual or racial harassment, cyberbullying,
			 and identity theft.
				(2)CyberbullyingThe term cyberbullying
			 includes verbal or written psychological bullying or harassment by an
			 individual or group, using an electronic device or devices through means
			 including but not limited to e-mail, instant messaging, text messages, blogs,
			 telephones, pagers, and websites, to support deliberate, repeated, and hostile
			 behavior that is intended to harm others.
				
